Case: 17-11586     Date Filed: 10/04/2017    Page: 1 of 6


                                                                [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          __________________________

                                 No. 17-11586
                             Non-Argument Calendar
                          __________________________

                   D.C. Docket No. 2:13-mc-03643-WKW-CSC

In re: GATEWOOD WALDEN, Ex Parte,

                                                                             Appellant.

                          __________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                         __________________________

                                  (October 4, 2017)


Before TJOFLAT, HULL, and WILSON, Circuit Judges.

PER CURIAM:

      Gatewood Walden, an attorney proceeding pro se, appeals the District

Court’s order disbarring him from practicing law in the United States District

Court for the Middle District of Alabama, Northern Division. On appeal, Walden

argues that the District Court abused its discretion by failing to find any Selling v.
                Case: 17-11586        Date Filed: 10/04/2017      Page: 2 of 6


Radford infirmities during its intrinsic inquiry into the Alabama disciplinary

proceedings. 243 U.S. 46, 51 (1917).

       We review district court disbarment orders for an abuse of discretion. In re

Calvo, 88 F.3d 962, 967 (11th Cir. 1996). There is an abuse of discretion if the

district court does not apply the correct legal standard or fails to follow proper

procedures. Johnson v. Breeden, 280 F.3d 1308, 1326 (11th Cir. 2002) (quotation

omitted).

       While state court decisions receive high respect, federal disbarment does not

automatically result from state disbarment. Theard v. United States, 354 U.S. 278,

282 (1957). The attorney disbarred in state court must show good cause why the

district court should not also disbar him or her. Calvo, 88 F.3d at 967. A state

court disbarment should receive federal effect unless an “intrinsic consideration”

of the state record reveals at least one of the following conditions: (1) inadequate

due process from insufficient notice or an inadequate opportunity to be heard,1 (2)

the “infirmity of proof” in the state proceeding gives rise to a “clear conviction”

that the district court could not, consistently with its duty, accept the final

conclusion, or (3) “some other grave reason existed which should convince [the

district court] that to allow the natural consequences of the judgment to have their

effect would conflict with the duty which rests upon [the district court] not to

       1
        This Selling consideration narrowly defines due process as either a lack of notice or an
inadequate opportunity to be heard. See Calvo, 88 F.3d at 967.
                                                2
               Case: 17-11586      Date Filed: 10/04/2017    Page: 3 of 6


disbar except upon the conviction that, under the principles of right and justice, [it

was] constrained to do so.” Selling, 243 U.S. at 51. If the district court finds any

of these three considerations present, then the state disbarment should not lead to

federal disbarment.

      District courts need not conduct a de novo trial over the attorney’s fitness to

practice law. Calvo, 88 F.3d at 967. However, they must determine whether the

record supporting the state disbarment reveals the infirmities identified in Selling.

But where a district court admits lawyers based on their state bar membership, the

district court may suspend the lawyer based on the state suspension—so long as an

intrinsic investigation does not uncover a Selling infirmity. Greer’s Refuse Serv.,

Inc. v. Browning-Ferris Indus. of Del., 843 F.2d 443, 446–47 (11th Cir. 1988).

      In this case, the disbarment arose from violations of three Alabama Rules of

Professional Conduct: Rules 3.1(a), 8.4(a), 8.4(d). Under Rule 3.1(a), lawyers must

“not file a suit, assert a position, conduct a defense, delay a trial, or take other

action on behalf of [his or her] client when the lawyer knows or when it is obvious

that such action would serve merely to harass or maliciously injure another.” Rule

8.4(a) states that lawyers commit professional misconduct by violating or

attempting to violate the Rules of Professional Conduct, or by knowingly assisting

or inducing another to do so, or doing so through the acts of another. Lastly, Rule




                                            3
                 Case: 17-11586      Date Filed: 10/04/2017    Page: 4 of 6


8.4(d) prohibits lawyers from engaging in conduct that prejudices the

administration of justice. Ala. R. Prof. C. 8.4(d).

      Here, the District Court did not abuse its discretion in disbarring Walden. As

an initial matter, Walden was not entitled to a de novo trial on his fitness to

practice law. Calvo, 88 F.3d at 967. Since Walden’s membership in the Middle

District of Alabama Bar relied on his membership in the Alabama Bar, the District

Court could disbar him because of his state disbarment, so long as no Selling

infirmities were present in the Alabama proceedings. See Greer’s, 843 F.2d at

447. This means that the District Court only needed to examine the Alabama

proceedings for Selling infirmities. It did this.

      The District Court did not abuse its discretion in determining that no Selling

infirmities existed. Under the first Selling prong, due process only includes notice

and the opportunity to be heard. Calvo, 88 F.3d at 967. Walden received notice of

the disciplinary action through the summons and formal charges, which included

references to specific rules and the specific conduct that led to the charges.

Walden also claimed that the Disciplinary Board violated his due process rights by

initially stating his suspension would last six months, and then disbarring him.

This claim fails because Walden was allowed to raise this argument before the

Alabama Supreme Court on appeal. 2 The State Bar also requested disbarment at


      2
          The Alabama Supreme Court ultimately affirmed his disbarment.
                                              4
               Case: 17-11586    Date Filed: 10/04/2017   Page: 5 of 6


the disciplinary hearing. Thus, even though the Disciplinary Board altered its

punishment, Walden had notice of possible disbarment and the opportunity to

argue against it.

      Second, the State Bar sufficiently proved that Walden violated three

Alabama Rules of Professional Conduct. For Rule 3.1(a), the State Bar presented

evidence that: (1) Walden was repeatedly sanctioned by the Autauga court and the

Alabama Supreme Court for raising meritless claims; (2) the Alabama Supreme

Court upheld the authority of the Autauga court to enjoin Willadean Walden and

Crooked Creek from filing further suits aimed at establishing their ownership of

the apartments; and (3) the federal district court and this Court determined that the

ownership of the apartments was resolved. This suffices to show that Walden’s

continued filings served to harass or maliciously injure the other parties. See Ala.

R. Prof. C. 3.1(a). For Rule 8.4(a), Walden admitted that he assisted another

lawyer in preparing a claim regarding the apartments, even though the Autauga

court found him in contempt and the Alabama Supreme Court definitively resolved

any claims about the apartments. This shows that Walden knowingly assisted

another lawyer in violating the Rules of Professional Conduct. As to Rule 8.4(d),

Walden admitted both that he advised his mother and that she could enter the

apartment property, in violation of the Autauga court’s order, and that the Autauga




                                          5
               Case: 17-11586    Date Filed: 10/04/2017    Page: 6 of 6


court held in contempt of court for doing so. This establishes that he engaged in

conduct that prejudiced the administration of justice. See Ala. R. Prof. C. 8.4(d).

      Finally, Walden has not proffered a grave reason why state disbarment

should not lead to federal disbarment. Walden first claims that his continued

lawsuits over ownership of the apartments were meritorious. However, the

procedural history undermines this argument. It shows that both the Alabama

Supreme Court and the federal courts rejected Walden’s ownership claims several

times. Indeed, as the District Court noted, Walden’s disbarment resulted from his

inability to accept court orders adverse to his mother’s property interest in the

apartments.

      Walden also argues that disbarment was disproportionate to his offenses.

However, in support of this, Walden only offers a previously clean record. His

actions in the present dispute warrant disbarment despite his previous record. He

intentionally disobeyed court orders, which resulted in contempt, and harassed

other parties and lawyers for other a decade, despite adverse decisions in both

federal and state court.

      Therefore, because the state court record does not contain any Selling

infirmities, this Court affirms the District Court order disbarring Walden.

      AFFIRMED.




                                          6